                                                Case 2:19-cv-01243-MCE-CKD Document 44 Filed 03/29/21 Page 1 of 3


                                      1
                                                A PROFESSIONAL CORPORATION
                                      2         Carl L. Fessenden, SBN 161494
                                      3         Matthew W. Gross, SBN 324007
                                                350 University Ave., Suite 200
                                      4         Sacramento, California 95825
                                                TEL: 916.929.1481
                                      5         FAX: 916.927.3706

                                      6         Attorneys for Defendants SACRAMENTO COUNTY, BENJAMIN GONZALES, JARROD
                                                HOPECK, ROBERT RANUM and JEFFREY WILSON
                                      7
                                      8
                                                                                     UNITED STATES DISTRICT COURT
                                      9                                             EASTERN DISTRICT OF CALIFORNIA
                                   10
                                                ALEXSEY PREDYBAYLO, an individual,                 CASE NO. 2:19-CV-01243-MCE-CKD
                                   11
                                   12                                   Plaintiff                  STIPULATION TO MODIFY PRE-
                 350 University Avenue, Suite




                                                                                                   TRIAL SCHEDULING ORDER TO
                   Sacramento, CA 95825




                                   13
                     FAX: 916.927.3706
                     TEL: 916.929.1481




                                                v.                                                 CONTINUE FACT DISCOVERY &
PORTER | SCOTT




                                   14                                                              ORDER
                                                SACRAMENTO COUNTY, CALIFORNIA,
                             200




                                   15           a county government and the operator of the
                                                Sacramento County Sheriff’s Department and
                                   16           its Correctional Health Services Division; and
                                   17           Does 1 through 20,
                                                                                                   FAC Filed: 8/29/19
                                   18                        Defendants.                           Complaint Filed: 07/02/2019
                                                ___________________________________/
                                   19
                                                        Whereas, on October 29, 2020 the parties stipulated to extend discovery to complete
                                   20
                                                additional discovery (ECF No. 35);
                                   21
                                                        Whereas, on October 30, 2020, the Court signed the order reviewing the Joint Stipulation to
                                   22
                                                Modify the Pre-Trial Scheduling Order To Continue Fact Discovery and finding Good Cause (ECF No.
                                   23
                                                36);
                                   24
                                                        Whereas, the parties have been diligent in conducting discovery since the filing of the Joint
                                   25
                                                Status Report, but have not been, and will not be, able to complete non-expert discovery because of
                                   26
                                                the Corona Virus situation, combined with Plaintiff being in custody at the Federal Bureau of Prisons
                                   27
                                                facility at El Reno, Oklahoma, from where his deposition by video is not possible;
                                   28
                                                        Whereas, the parties are informed that Plaintiff will be released from custody in early June

                                                {02394021.DOCX}                        1
                                                 STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER TO CONTINUE FACT DISCOVERY &
                                                                                     ORDER
                                                Case 2:19-cv-01243-MCE-CKD Document 44 Filed 03/29/21 Page 2 of 3


                                      1         2021 and will be able to take his deposition after his release from federal custody,
                                      2                 Whereas, the parties have otherwise been diligent in conducting discovery and have
                                      3         completed all non-expert discovery except for:
                                      4                 (a) the deposition of Plaintiff (due to the virus);
                                      5                 Whereas, the remaining discovery can be completed in 1 days time, but cannot be completed
                                      6         before the current March 31, 2021 cutoff date for non-expert discovery.
                                      7                 Whereas, once the foregoing discovery is completed, the parties need additional time for the
                                      8         filing of dispositive motions and pre-trial conference materials.
                                      9
                                                        NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the parties by
                                   10           and through their respective counsel of record, that:
                                   11
                                                    1. Non-expert discovery be extended for the completion of the foregoing remaining discovery
                                   12
                 350 University Avenue, Suite




                                                       until July 30, 2021
                   Sacramento, CA 95825




                                   13               2. Expert discovery deadline shall be August 31, 2021, and Expert Rebuttal discovery shall be
                     FAX: 916.927.3706
                     TEL: 916.929.1481




                                                       September 30, 2021;
PORTER | SCOTT




                                   14               3. Dispositive Motion Deadline shall be October 29, 2021;
                                                    4. Final pre-trial conference shall be November 30, 2021; and
                             200




                                   15               5. Trial shall be scheduled for such date as the Court shall set, or to be determined at a later point.
                                   16
                                                Dated: March 22, 2021                                   PORTER SCOTT
                                   17                                                                   A PROFESSIONAL CORPORATION
                                   18
                                   19                                                                   By     /s/Matthew W. Gross
                                                                                                               Carl L. Fessenden
                                   20                                                                          Matthew W. Gross
                                                                                                               Attorneys for Defendant
                                   21
                                   22
                                                Dated: March 22, 2021                                   By     /s/Patrick H. Dwyer
                                   23                                                                          Patrick Dwyer
                                                                                                               Attorney for Plaintiff
                                   24
                                   25
                                   26
                                   27
                                   28


                                                {02394021.DOCX}                        2
                                                 STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER TO CONTINUE FACT DISCOVERY &
                                                                                     ORDER
                                                       Case 2:19-cv-01243-MCE-CKD Document 44 Filed 03/29/21 Page 3 of 3


                                                                                                     ORDER
                                                   1
                                                   2           Based upon the Stipulation of the parties and good cause shown:
                                                   3   1.      Non-expert discovery be extended for the completion of the foregoing remaining discovery
                                                   4   until July 30, 2021;
                                                   5   2.      Expert discovery deadline shall be August 31, 2021, and Expert Rebuttal discovery shall be
                                                   6   September 30, 2021;
                                                   7   3.      Dispositive Motion Deadline shall be October 29, 2021;
                                                   8   4.      The parties are ordered to file a Joint Notice of Trial Readiness not later than thirty (30)
                                                   9           days after receiving this Court’s ruling(s) on the last filed dispositive motion(s). If the
                                                               parties do not intend to file dispositive motions, the parties are ordered to file a Joint
                                                  10           Notice of Trial Readiness not later than thirty (30) days after the close of the designation of
                                                  11           supplemental expert witnesses and the notice must include statements of intent to forgo the
                                                               filing of dispositive motions. The parties are to set forth in their Notice of Trial Readiness,
                                                  12           the appropriateness of special procedures, whether this case is related to any other case(s)
                                                               on file in the Eastern District of California, the prospect for settlement, their estimated trial
                 350 University Ave., Suite 200




                                                  13
                                                               length, any request for a jury, and their availability for trial. The parties’ Notice of Trial
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14           Readiness Statement shall also estimate how many court days each party will require to
                                                               present its case, including opening statements and closing arguments. The parties’
                                                  15           estimates shall include time necessary for jury selection, time necessary to finalize jury
                                                  16           instructions and instruct the jury. After review of the parties’ Joint Notice of Trial
                                                               Readiness, the Court will issue an order that sets forth dates for a final pretrial conference
                                                  17           and trial. The parties should be prepared to submit discovery documents and trial exhibits
                                                  18           electronically in PDF format.

                                                  19        DATED: March 29, 2021
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28
                                                       {02394021.DOCX}                        1
                                                       STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER TO CONTINUE FACT DISCOVERY &
                                                                                           ORDER
